NUMBER 13-21-00026-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                 IN RE HYUNDAM INDUSTRIAL COMPANY, LTD.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
           Memorandum Opinion by Chief Justice Contreras1

        Relator Hyundam Industrial Company, Ltd. filed a petition for writ of mandamus

through which it seeks to compel the trial court to (1) vacate its January 13, 2021 order

compelling discovery, and (2) strike specified interrogatories and requests for production.

Relator has filed a special appearance in the underlying personal injury and product

liability lawsuit and contends that the discovery at issue is not limited to jurisdictional facts,



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
but instead improperly extends to the merits of the litigation.

       Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief by writ

of mandamus, a relator must establish that an underlying order is void or a clear abuse

of discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d

833, 839–40 (Tex. 1992) (orig. proceeding). “[A] party will not have an adequate remedy

by appeal when the appellate court would not be able to cure the trial court’s discovery

error.” Walker, 827 S.W.2d at 843.

       Texas Rule of Civil Procedure 120a provides that any party may file a special

appearance “for the purpose of objecting to the jurisdiction of the court over the person

or property of the defendant on the ground that such party or property is not amenable to

process issued by the courts of this State.” TEX. R. CIV. P. 120a(1). Rule 120a specifically

provides for jurisdictional discovery, see id. R. 120a(3), and that “[d]iscovery is limited to

matters directly relevant to the issue” of jurisdiction. In re Doe, 444 S.W.3d 603, 608 (Tex.

2014) (orig. proceeding); see Nationwide Distribution Servs., Inc. v. Jones, 496 S.W.3d

221, 228 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (“Merits-based discovery should

not be compelled from a specially appearing defendant before ruling on the jurisdictional

challenge.”); In re Stern, 321 S.W.3d 828, 840–41 (Tex. App.—Houston [1st Dist.] 2010,

orig. proceeding) (“We conclude that Rule 120a(3) by its plain language authorizes




                                              2
discovery by a party prior to a ruling on a special appearance only with respect to facts

‘essential to justify his opposition’ to the special appearance.”).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real party in interest, Paul Swacina, as successor guardian of

the person and estate of Johari Kibibi Powell, an incapacitated person, and as next friend

of D.A.P., D.A.C., and D.A.C., minor children, and the reply filed by relator, is of the

opinion that relator has failed to meet its burden to obtain relief. First, we note that relator

has denied having any information or documents responsive to the discovery requests at

issue here. Second, we have carefully examined the record, and in view of the United

States Supreme Court’s recent decision in Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct.,

Nos. 19-368 & 19-369, 141 S. Ct. 1017, 1026–28, 209 L. Ed. 2d 225 (Mar. 25, 2021), we

cannot agree that the jurisdictional analysis excludes the discovery at issue here.

Accordingly, we lift the stay previously imposed in this case. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). We deny the petition for writ of mandamus.



                                                                  DORI CONTRERAS
                                                                  Chief Justice

Delivered and filed on the
10th day of June, 2021.




                                               3